 Case 3:20-cv-00893-WQH-LL Document 6 Filed 06/08/20 PageID.125 Page 1 of 4




1    Michael P. Lehmann (SBN 77152)
     Christopher L. Lebsock (SBN 184546)
2    Samantha J. Stein (SBN 302034)
3    HAUSFELD LLP
     600 Montgomery Street, Suite 3200
4    San Francisco, CA 94111
5    Telephone: (415) 633-1908
     Facsimile: (415) 358-4980
6    mlehmann@hausfeld.com
7    clebsock@hausfeld.com
     sstein@hausfeld.com
8
9    Counsel Pacific Wine Distributors, Inc.

10   [Additional Counsel Listed on Signature Page]
11
12                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF CALIFORNIA
13
14   ASANTE CLEVELAND, on behalf of            Case No. 3:20-CV-00893-WQH-LL
     himself, and all others who are similarly
15   situated,                                 REPLY IN SUPPORT OF EX
16                                             PARTE MOTION TO INTERVENE
                         Plaintiff,            AND TRANSFER ACTION
17
                                               PURSUANT TO 28 U.S.C. § 1404
18   v.                                        AND THE FIRST-FILED
                                               DOCTRINE, OR IN THE
19   SK ENERGY AMERICAS, INC.; SK              ALTERNATIVE TO STAY
20   TRADING INTERNATIONAL CO.
     LTD., VITOL INC., and JOHN DOE
21   CORPORATIONS 1–75,
22
23                      Defendants.
24
25
26
27


     REPLY ISO MOTION TO INTERVENE & TRANSFER        CASE NO. 20-CV-0893-WQH-LL
 Case 3:20-cv-00893-WQH-LL Document 6 Filed 06/08/20 PageID.126 Page 2 of 4




1          Plaintiff Pacific Wine Distributors, Inc. (“PWDI”) filed a Motion to Intervene
2    and Transfer Action Pursuant to 28 U.S.C. § 1404 and the First-Filed Doctrine, or in
3    the Alternative to Stay (“Motion”) in the above-captioned action on May 18, 2020
4    (ECF No. 3).
5          On June 8, 2020 Plaintiff Asante Cleveland (“Cleveland”) filed a statement of
6    non-opposition to the transfer of its case to the Northern District of California (ECF
7    No. 5). At the time that PWDI filed its Motion, there were five cases pending in the
8    Northern District of California. Since that time five additional related class actions
9    have been filed in that district. Cleveland’s case is the only case pending in the
10   Southern District of California that alleges a common nucleus of operative facts with
11   those pending in the Northern District of California.
12         The additional cases filed in the Northern District of California since the filing
13   of PWDI’s Motion are:
14          Kravitz et al v. SK Energy Americas, Inc. et al, No. 3:20-cv-03427-JCS
15            (N.D. Cal., filed May 20, 2020) (the “Kravitz action”);
16          Accurate Testing & Inspection, LLC v. SK Energy Americas Inc. et al,
17            No. 3:20-cv-03483-JSC (N.D. Cal., filed May 22, 2020) (the “Accurate
18            Testing action”);
19          BB&B Business Group et al v. Vitol Inc., et al, No. 3:20-cv-03535 (N.D.
20            Cal., filed May 26, 2020) (the “BB&B action”);
21          Richardson v. SK Energy Americas, Inc. et al, No. 5:20-cv-03678-NC
22            (N.D. Cal., filed June 3, 2020) (the “Richardson action”); and
23          Gennaro v. Vitol, Inc. et al, No. 4:20-cv-03705-KAW (N.D. Cal., filed
24            June 4, 2020) (the “Gennaro action”).
25         The foregoing Kravitz, Accurate Testing and BB&B actions have been
26   related to the PWDI action. The Richardson and Gennaro actions are subject to a
27
                                                1
     REPLY ISO MOTION TO INTERVENE & TRANSFER                  CASE NO. 20-CV-0893-WQH-LL
 Case 3:20-cv-00893-WQH-LL Document 6 Filed 06/08/20 PageID.127 Page 3 of 4




1    pending motion to relate.
2          For all of the reasons set forth in its Motion, PWDI respectfully requests that
3    this Court grant its motion to intervene and transfer the Cleveland action to the
4    Northern District of California.
5    DATED: June 8, 2020                            HAUSFELD LLP
6
7                                                   By:
8                                                   Michael P. Lehmann (SBN 77152)
                                                    Christopher L. Lebsock (SBN 184546)
9                                                   Samantha J. Stein (SBN 302034)
10                                                  HAUSFELD LLP
                                                    600 Montgomery St., Suite 3200
11                                                  San Francisco, CA 94111
12                                                  Telephone: (415) 633-1908
                                                    Facsimile: (415) 358-4980
13                                                  mlehmann@hausfeld.com
14                                                  clebsock@hausfeld.com
                                                    sstein@hausfeld.com
15
16                                                  Counsel Pacific Wine Distributors,
                                                    Inc.
17
18
19
20
21
22
23
24
25
26
27
                                                2
     REPLY ISO MOTION TO INTERVENE & TRANSFER                 CASE NO. 20-CV-0893-WQH-LL
 Case 3:20-cv-00893-WQH-LL Document 6 Filed 06/08/20 PageID.128 Page 4 of 4




1                             CERTIFICATE OF SERVICE
2          I certify that on June 8, 2020, I filed the foregoing document with the Clerk of
3    the Court for the United States District Court, Southern District of California, by
4    using the Court’s CM/ECF system. I also served counsel of record via this Court’s
5    CM/ECF system.
6
7
                                            By: s/ Christopher L. Lebsock
8                                                  Christopher L. Lebsock
9                                                  HAUSFELD LLP
                                                   clebsock@hausfeld.com
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                3
     REPLY ISO MOTION TO INTERVENE & TRANSFER                CASE NO. 20-CV-0893-WQH-LL
